DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to communication filed 2/28/2022.
Claims 1-2, 4-10 and 12-19 are presented for examination.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with David A. Dagg (Reg. NO# 37809) on 3/21/2022.

Please amend the following claims:

1. A method comprising:
installing a virtual storage appliance having a plurality of virtual storage processors in a virtualized execution environment, wherein each one of the virtual storage processors comprises a virtual machine that executes in the virtualized execution environment;
first booted up in the virtualized execution environment, obtaining, by at least one of the virtual storage processors issuing a query
automatically configuring the virtual storage processors in response to the properties of the virtual resources provided by the virtualized execution environment.

9. A system, comprising: 
	processing circuitry and memory coupled to the processing circuitry, the memory storing instructions, wherein the instructions, when executed by the processing circuitry, cause the processing circuitry to:
install a virtual storage appliance having a plurality of virtual storage processors in a virtualized execution environment, wherein each one of the virtual storage processors comprises a virtual machine that executes in the virtualized execution environment;
first booted up in the virtualized execution environment, obtain, by at least one of the virtual storage processors issuing a query
automatically configure the virtual storage processors in response to the properties of the virtual resources provided by the virtualized execution environment.

17. A computer program product, comprising: 
a non-transitory, computer-readable medium having instructions stored thereon that, when executed by processing circuitry, cause the processing circuitry to perform a method comprising the steps of:
installing a virtual storage appliance having a plurality of virtual storage processors in a virtualized execution environment, wherein each one of the virtual storage processors comprises a virtual machine that executes in the virtualized execution environment;
at the time the virtual storage appliance is first booted up in the virtualized execution environment, obtaining, by at least one of the virtual storage processors issuing a query
automatically configuring the virtual storage processors in response to the properties of the virtual resources provided by the virtualized execution environment.
 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:

Claims 1-2, 4-10 and 12-19 are allowable over the prior art of record because the Examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior arts.

As per independent Claims 1, 9 and 17, the primary reason for allowance is “at the time the virtual storage appliance is first booted up in the virtualized execution environment, obtain, by at least one of the virtual storage processors issuing a query, properties of virtual resources provided by the virtualized execution environment to the virtual storage processors” in conjunction with the rest of the limitations at claims.


The followings are some new-found prior art references:
Edwards et al. (US 20140250292 A1) discloses: a virtual disk is automatically created with configuration settings that take effect on a first re-boot (see [0009]).
Glidewell et al. (US 8700669 B1) discloses: determining, by executing boot code, whether a flag has a first setting indicating that information is to be gathered about data storage system (see lines 26-32 of col. 3).
Burriss et al. (US 9990190 B1) discloses: on first boot, performing an installation of an image to a backend mirror device which is defined by the VSA’s configuration (see lines 10-19 of col. 5).
Thankappan et al. (US 10761895 B2) discloses: retrieving a virtual machine configuration file; booting up a virtual machine, the virtual machine being booted with the allocation of physical resources of the host physical computing system defined by the configuration file with the determined custom resource value (see Claim 1).
Rewaskar et al. (US 20190146818 A1) discloses: after booting the first virtual machine, causing the first virtual machine is polling for a configuration with user-specific compute settings, user-specific storage settings (see Claim 9).

Beda, III et al. (US 8874888 B1) discloses: booting a virtual machine can including initializing a RAM disk in accordance with the size parameter (see lines 51-61 of col. 1)
Warkentin et al. (US 20180095771 A1) discloses: after the first boot is completed, a first boot script retrieves a hos-specific, host-state configuration from a cloud storage and embeds the host-state configuration within the master boot image to generate a self-configured boot image (see [0025]).
Ashok et al. (US 20120084768 A1) discloses: a boot service is configured to query all of a present of a disk configuration (see [0097]).
Schwendiman et al. (US 20060080355 A1) discloses: configuration stored in the storage during factory configuration or on the first boot-up and retrieved as an when required by a communications device (see [0044]).

The references above at most disclose feature of obtaining configuration information during a booting process, such as Beda, III et al. and Schwendiman et al. None of the references above alone or in combination with previous references discloses features of during the first booting process of the virtual storage appliance, one of the virtual storage processors or the virtual machines contained by the virtual storage appliance that is currently booting up, to issue a 

The remaining claims, not specifically mentioned, are allowed because they are dependent upon the claims mentioned above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHI CHEN whose telephone number is (571)272-0805.  The examiner can normally be reached on Monday-Friday 9:30AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on (571)272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/Zhi Chen/
Patent Examiner, AU2196

/EMERSON C PUENTE/Supervisory Patent Examiner, Art Unit 2196